DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to amendments/remarks for application 16/684790 filed on 01/30/2021. Claims 1 and 3-14 are presented for examination, of which claims 5, 7 and 8 are withdrawn from consideration.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module” in claims 1, 3, 4, 6 and 9-14. Corresponding structure of the limitation “control module” can be found in [0025] of the instant application, where it recites “the control module 120 is an integrated micro control unit (MUC) or a processing chip of a touch controller”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent Pub. No. 2015/0301633 A1) in view of Hachiya et al. (US Patent Pub. No. 2011/0157014 A1)
Regarding claim 1, Nakamura teaches an electronic device (Nakamura, Fig. 2, display with touch panel 200), adapted to connect to an external device (Nakamura, Figs. 1 and 2, display with touch panel 200 is connected to information processing device 100), and comprising: 
an input/output module (Nakamura, Fig. 8, display with touch pane 200 comprising second external output unit 208 and second communication unit 205); 
a control module (Nakamura, Fig. 2, second CPU 201), electrically connected with the input/output module, wherein the control module is configured to output a request signal through the input/output module and receive set information corresponding to the request signal through the input/output module (Nakamura, Fig. 8 and [0067]-[0070], a request from the operation type judgement unit 104a inside display 
a touch screen (Nakamura, Figs. 1, 2 and 8, display with touch panel 200), electrically connected with the control module, wherein when the touch screen generates a touch signal in response to a touch behavior, the control module converts the touch signal to a control signal based on the set information, and outputs the control signal through the input/output module (Nakamura, [0064]-[0066], operation type judgment unit reads information indicating touch position and storing the touch position coordinate in a touch operation table, and judge a type of touch operation based on the screen information, i.e. set information, and touch operation table, and output the touch operation type, i.e. control signal, via the second external output unit 208).
Nakamura does not seem to explicitly teach the set information comprises touch information and an image specification.
However, in a related art of connecting and controlling a second device from a touch screen device, Hachiya teaches that there is also a need to determine/convert the location of the touch corresponding to the second device, which take into consideration of both a touch information and an image specification (Hachiya, [0057]-[0062], how the coordinate is correspondingly mapped from touch screen to a different screen, taking into account of both size and aspect ratio different, i.e. (Xt0, Yt0), (Xt1, Yt1), (Xe0, Ye0), (Xe1, Ye1); Hachiya, [0030], touch panel is disposed on the display, i.e. size of display is the same size of touch panel which reads on the touch information of the instant claim, aspect ratio would read on the image specification of the instant claim). 

	Regarding claim 3, Nakamura in view of Hachiya teaches the limitations of the parent claim 1, and further teaches the touch signal comprises first coordinate information, the control module converts the first coordinate information to second coordinate information, and the control signal comprises the second coordinate information (Hachiya, [0057]-[0062], how the coordinate is correspondingly mapped from touch screen to a different screen, taking into account of both size and aspect ratio different).
Regarding claim 4, Nakamura in view of Hachiya teaches the limitations of the parent claim 1. Nakamura in view of Hachiya does not seem to explicitly teach the control module further comprises a primary controller and a touch controller, the primary controller is electrically connected to the touch controller and the input/output module, the touch controller is electrically connected to the touch screen, the primary controller generates the request signal, and the touch controller converts the touch signal to the control signal.
The difference between Nakamura in view of Hachiya and what is recited in claim 4 is that claim 4 recites two separate controllers, whereas Nakamura in view of Hachiya does not specify the use of separate controllers. However, according to MPEP 2144.04 
In view of the above, claim 4 is unpatentable over Nakamura in view of Hachiya.
Regarding claim 9, Nakamura in view of Hachiya teaches the limitations of the parent claim 1 and further teaches the input/output module comprising a wireless signal transceiver (Nakamura, [0020], connection between information processing device 100 and display with touch panel 200 can be wireless communication; it is inherent that in order to perform wireless communication a wireless signal transceiver is within the system).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent Pub. No. 2015/0301633 A1) in view of Hachiya et al. (US Patent Pub. No. 2011/0157014 A1), Murray et al. (US Patent Pub. No. 2012/0075204) in view of Celebiesoy et al. (US Patent Pub. No. 2013/0120458 A1)
Regarding claim 10, Nakamura in view of Hachiya teaches the limitations of the parent claim 1. Nakamura in view of Hachiya does not seem to explicitly teach further comprising: a gravity sensor, wherein the gravity sensor is electrically connected with the control module.

Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to also take into consideration of the orientation of the electronic device as suggested by Murray in the device of Nakamura in view of Hachiya. The suggestion/motivation would have been in order to accurately reflect the aspect ratio/resolution of the device when the orientation is changed (Murray, [0026]).
Nakamura in view of Hachiya and Murray does not seem to explicitly teach a gravity sensor, wherein the gravity sensor is electrically connected with the control module.
However, in a related art of determining the orientation of a mobile device, Celebiesoy teaches that it is well known in the art to use gravity sensor to determine the orientation of a mobile device and to control displayed content (Celebiesoy, [0003]).
Before the time of first effective filing of the claimed invention, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in including a gravity sensor as suggested by Celebiesoy in the device of Nakamura in view of Hachiya and Murray.
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent Pub. No. 2015/0301633 A1) in view of Hachiya et al. (US Patent Pub. No. 2011/0157014 A1) and Gao et al. (US Patent Pub. No. 2016/0187997 A1)
Regarding claim 11, Nakamura in view of Hachiya teaches the limitations of the parent claim 1. Nakamura in view of Hachiya does not seem to explicitly teach further comprising: a virtual-key trigger key, wherein the virtual-key trigger key is electrically connected with the control module.
However, in a related art of mobile device, Gao teaches a mobile device comprising: a virtual-key trigger key, wherein the virtual-key trigger key is electrically connected with a control module (Gao, Figs. 2-5, physical key above the device; Gao, [0046], e.g. click on the physical key corresponding to a tap on the start button).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to include a virtual-key trigger key as suggested by Gao in the device of Nakamura in view of Hachiya. The suggestion/motivation would have been in order to control the mobile device more flexibly and conveniently (Gao, [0057]).  
Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Relevant prior art reference Lee (US Patent Pub. No. 2012/0036294 A1) teaches similarly in Figs. 3, 4, and 6 the use of a switch to selectively connect and disconnect the controllers inside a device having a touch panel and input/output interface. However, the interconnection of the different components and the back path switcher in the manner claimed, is not sufficient taught or suggested in the prior art. An updated search was performed.
Regarding claim 12, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the sequence of tasks performed in response to the output of a virtual-key signal in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. An updated search was performed.
Claims 13 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 13, it recites similar limitation as claim 6 and hence is allowed for the similar reason as recited above for claim 6.
claim 14, it recites similar limitation as claim 12 and hence is allowed for the similar reason as recited above for claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on 01/30/2021 have been fully considered but they are not persuasive. 
Applicant argued that Hachiya does not disclose set information from the external device includes the touch information and the image specification, and that [0057]-[0062] of Hachiya only disclose the coordinate conversion process from first screen image to the external display. However, it is noted that in the process of conversion, the size relationship and aspect ratio relationship of the two screens/displays are taken into consideration (Hachiya, [0057], (Xt0, Yt0), (Xt1, Yt1), (Xe0, Ye0), (Xe1, Ye1)), and that such conversion is performed in coordinate conversion module 303A, which is within the computer/information processing apparatus 10 (Hachiya, Figs. 1-3), and in order to perform the conversion process in the computer/information processing apparatus, such information which indicates the size and aspect ratio of the external display, i.e. set information, is needed transmitted to and received by the computer/information processing apparatus 10. And in [0029] of the specification of the instant application, it states that touch information of the set information includes specification of a touch 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DONG HUI LIANG/           Primary Examiner, Art Unit 2693